UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK


 In re:                                                 Chapter 11

 THE DIOCESE OF ROCHESTER,                              Case No. 19-20905 (PRW)

                    Debtor.


                            JOINT NOTICE OF HEARING TO CONSIDER
                               PROFESSIONAL FEE APPLICATIONS

          PLEASE TAKE NOTICE that (i) Pachulski Stang Ziehl & Jones LLP (“PSZJ”),

counsel to the Official Committee of Unsecured Creditors (the “Committee”); and (ii) Berkeley

Research Group, LLC (“BRG”), financial advisor to the Committee, have filed applications

(each, an “Application”) for interim allowance and payment of professional fees and expenses

incurred in the above-captioned case. The amounts of fees and expenses requested by PSZJ and

BRG on an interim basis pursuant to the Applications are as follows:

                                         Fees        Expenses                Application
                Applicant                                              Total
                                       Requested     Requested                 Period
 Pachulski Stang Ziehl & Jones LLP                                           09/01/20 –
                                       $609,925.00     $8,616.11 $618,541.11
 Counsel to the Committee                                                    05/31/21
 Berkeley Research Group, LLC                                                07/08/20 –
                                       $100,202.00         $0.00 $100,202.00
 Financial Advisor to the Committee                                          05/31/21

          PLEASE TAKE FURTHER NOTICE that a hearing to consider the Applications will

be held before the Honorable Paul R. Warren, United States Bankruptcy Judge for the Western

District of New York, at the United States Courthouse, 100 State Street, Rochester, New York on

September 23, 2021 at 9:00 a.m. (prevailing Eastern Time), or as soon thereafter as counsel

may be heard.




DOCS_NY:43943.1 18489/002
  Case 2-19-20905-PRW, Doc 1259, Filed 08/25/21, Entered 08/25/21 14:01:31,
                   Description: Main Document , Page 1 of 15
        PLEASE TAKE FURTHER NOTICE that responses in opposition to the relief

requested in the Applications, if any, must be filed with the United States Bankruptcy Court

Clerk’s Office in Rochester, New York and served upon (i) counsel to the Official Committee of

Unsecured Creditors, Pachulski, Stang, Ziehl & Jones LLP, 10100 Santa Monica Boulevard,

13th Floor, Los Angeles, California 90067-4003, Attn: James I. Stang; (ii) Berkeley Research

Group, LLC, 70 W. Madison St., Suite 5000, Chicago, Illinois 60602; (iii) counsel for the

Debtor, Bond, Schoeneck & King, PLLC, One Lincoln Center, Syracuse, New York 13202

(Attn: Stephen A. Donato and Charles J. Sullivan); and (iv) the Office of the United States

Trustee, Federal Office Building, 100 State Street, Rochester, New York 14614 (Attn: Kathleen

D. Schmitt), in accordance with the Local Rules of Bankruptcy Procedure for the Western

District of New York.

                                     Respectfully submitted,

                                     PACHULSKI STANG ZIEHL & JONES LLP
Dated: August 25, 2021               s/ Ilan D. Scharf
                                     James I. Stang, Esq. (admitted pro hac vice)
                                     Ilan D. Scharf, Esq.
                                     Brittany M. Michael, Esq.
                                     780 Third Ave., 34th Floor
                                     New York, NY 10017
                                     Telephone: (212) 561-7700
                                     Facsimile: (212) 561-7777

                                     E-mail: jstang@pszjlaw.com
                                             isharf@pszjlaw.com
                                             bmichael@pszjlaw.com

                                     Counsel for the Official Committee of Unsecured Creditors




                                                2
DOCS_NY:43943.1 18489/002
  Case 2-19-20905-PRW, Doc 1259, Filed 08/25/21, Entered 08/25/21 14:01:31,
                   Description: Main Document , Page 2 of 15
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
                                                                  )
In re:                                                            ) Case No. 19-20905 (CGM)
                                                                  )
THE DIOCESE OF ROCHESTER,                                         ) Chapter 11
                                                                  )
                                     Debtor.1                     )
                                                                  )

         COVER SHEET TO FIRST INTERIM APPLICATION FOR ALLOWANCE
           OF COMPENSATION AND REIMBURSEMENT OF EXPENSES BY
           BERKELEY RESEARCH GROUP, LLC AS FINANCIAL ADVISOR
           FOR THE PERIOD FROM JULY 8, 2020 THROUGH MAY 31, 2021

    Name of Applicant:                                     Berkeley Research Group, LLC

    Authorized to Provide Professional Services            The Official Committee of Unsecured Creditors
    to:
    Date of Retention:                                     Effective as of July 8, 2020 by order signed on
                                                           or about September 11, 2020 [Docket No. 761]
    Period for which Compensation and                      July 8, 2020 through May 31, 20212
    Reimbursement is Sought:
    Amount of Compensation Sought as Actual,               $100,202.00
    Reasonable and Necessary:
    Amount of Expense Reimbursement Sought                 $0.00
    as Actual, Reasonable and Necessary:


This is a:            Monthly          x Interim            Final Application.




1
  The Debtor in this chapter 11 case is The Diocese of Rochester, the last for digits of its federal tax identification
number are 5765, and its mailing address is 1150 Buffalo Road, Rochester, NY 14624.
2
  The applicant reserves the right to include any time expended and expenses incurred in the period indicated above
in future application(s) if it is not included herein.



    Case 2-19-20905-PRW, Doc 1259, Filed 08/25/21, Entered 08/25/21 14:01:31,
                     Description: Main Document , Page 3 of 15
                                            Schedule 1

                                      Prior Applications Filed

Date                Period Covered     Requested       Requested           Approved       Approved
Filed                                  Fees            Expenses            Fees           Expenses
N/A                 N/A                N/A             N/A                 N/A            N/A


                                       Timekeeper Summary

 Professional                 Position                Hourly         Total Hours        Total
                                                      Billing        Billed             Compensation
                                                      Rate
 David Judd                   Managing Director               $660                0.2             $132.00
 Paul Shields                 Managing Director               $620                0.3             $186.00
 Ray Strong                   Managing Director               $565               38.0           $21,470.00
 Ray Strong                   Managing Director               $590               21.3           $12,567.00
 Matthew Babcock              Associate Director              $515               37.0           $19,055.00
 Matthew Babcock              Associate Director              $540                2.5            $1,350.00
 Jeffrey Shaw                 Senior Managing                                    41.3           $19,617.50
                                                              $475
                              Consultant
 Sarita Bhattacharya          Consultant                      $325                0.1               $32.50
 Christina Tergevorkian       Senior Associate                $270               32.2            $8,694.00
 Shelby Chaffos               Associate                       $235                0.1               $23.50
 Caroline Bates               Associate                       $225               54.7           $12,307.50
 Victoria Calder              Case Assistant                  $105               45.4            $4,767.00
                                             Total                              273.1          $100,202.00
                                    Blended Rate         $366.90

                                     Compensation by Category

 Project Category                                               Total                    Total Fees
                                                                Hours
 Document / Data Analysis (Production Requests)                          18.1                    $5,205.00
 Debtors Operations / Monitoring (Monthly Operating                       1.6                     $837.50
 Reports / Periodic Reporting)
 Asset Analysis (General – Debtors)                                      17.6                    $5,859.00
 Asset Analysis (General – Related Non-Debtors)                         198.3                   $68,710.50
 Claims/Liability Analysis (General)                                      0.8                      $400.00
 Employment Application                                                   1.9                    $1,073.50
 Meeting Preparation and Attendance                                      19.2                   $10,633.00
 Fee Application Preparation & Hearing                                   15.6                    $7,483.50
                                                      Total             273.1                  $100,202.00


                                       2
  Case 2-19-20905-PRW, Doc 1259, Filed 08/25/21, Entered 08/25/21 14:01:31,
                   Description: Main Document , Page 4 of 15
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
                                                                  )
In re:                                                            ) Case No. 19-20905 (CGM)
                                                                  )
THE DIOCESE OF ROCHESTER,                                         ) Chapter 11
                                                                  )
                                     Debtor.1                     )
                                                                  )

                 FIRST INTERIM APPLICATION FOR ALLOWANCE OF
               COMPENSATION AND REIMBURSEMENT OF EXPENSES BY
              BERKELEY RESEARCH GROUP, LLC AS FINANCIAL ADVISOR
              FOR THE PERIOD FROM JULY 8, 2020 THROUGH MAY 31, 2021

         Berkeley Research Group, LLC (“BRG”), financial advisor to the Official Committee of

Unsecured Creditors (the “Committee”) of the Debtor in the above-captioned case (the “Debtor”),

hereby submits this first interim fee application (the “Fee Application”) hereby submits its third

interim fee application, pursuant to 11 U.S.C. §§ 330 and 331 and Rule 2016 of the Federal Rules

of Bankruptcy Procedure, for (a) allowance of interim compensation for professional services

performed by BRG for the period commencing July 8, 2020, 2020 through May 31, 2021 (the

“Interim Compensation Period”) in the amount of $100,202.00, and (b) reimbursement of its actual

and necessary expenses in the amount of $0 incurred during the Compensation Period, on the

following grounds:

                                             Preliminary Statement

                  1.        During the Interim Compensation Period, BRG advised and assisted the

Committee in fulfilling its statutory obligations and duties to unsecured creditors and rendered

services to the Committee in accordance with its instructions and directions. By this Fee

Application, BRG requests that the Court authorize the interim allowance and payment of fees




1
 The Debtor in this chapter 11 case is The Diocese of Rochester, the last for digits of its federal tax identification
number are 5765, and its mailing address is 1150 Buffalo Road, Rochester, NY 14624.



    Case 2-19-20905-PRW, Doc 1259, Filed 08/25/21, Entered 08/25/21 14:01:31,
                     Description: Main Document , Page 5 of 15
incurred by BRG during the Interim Compensation Period in the total amount of $100,202.00 as

compensation for services rendered to the Committee.

              2.       To date, BRG has not received compensation or reimbursement of expenses

since its retention effective as of July 8, 2020. By this Fee Application, BRG seeks interim

allowance and payment of all compensation for services rendered during the Interim

Compensation Period.

                                          Background

              3.       On September 12, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code with the Bankruptcy Court for the

Western District of New York. The Debtor is operating its business and managing its properties

as debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee

or examiner has been appointed in this case.

              4.       On September 24, 2019, the Office of the United States Trustee (the “UST”)

appointed the Committee pursuant to Section 1102 of the Bankruptcy Code. The Committee

consists of nine individuals who were sexually abused as minors by perpetrators for whom the

Debtor was responsible.

              5.       Following the Committee’s appointment, the Committee determined it

needed a financial advisor and, subject to Court approval, hired BRG on July 8, 2020.

              6.       On August 5, 2020, the Committee filed The Official Committee of

Unsecured Creditors’ Application to Retain and Employ Berkeley Research Group, LLC as

Financial Advisor Effective as of July 8, 2020 (the “Retention Application”). As set forth in the

Retention Application, the Committee selected BRG to provide the following services to the

Committee:



                                                2

  Case 2-19-20905-PRW, Doc 1259, Filed 08/25/21, Entered 08/25/21 14:01:31,
                   Description: Main Document , Page 6 of 15
               assisting the Committee in investigating the assets, liabilities and financial
               condition of the Debtor or the Debtor’s operations and the desirability of
               the continuance of any portion of those operations, including a review of
               any donor restrictions on the Debtor’s assets;

               assisting the Committee in the review of financial related disclosures
               required by the Court and/or Bankruptcy Code, including the Schedules of
               Assets and Liabilities, the Statement of Financial Affairs, and Monthly
               Operating Reports;

               analyzing the Debtor’s accounting reports and financial statements to
               assess the reasonableness of the Debtor’s financial disclosures;

               providing forensic accounting and investigations with respect to transfers
               of the Debtor’s assets and recovery of property of the estate;

               assisting the Committee in evaluating the Debtor’s ownership interests of
               property alleged to be held in trust by the Debtor for the benefit of third
               parties and/or property alleged to be owned by non-debtor entities;

               assisting the Committee in reviewing and evaluating any proposed asset
               sales and / or and other asset dispositions;

               assisting the Committee in the evaluation of the Debtors’ organizational
               structure, including its relationship with the related Catholic non-debtor
               organizations and parishes that may hold or have received property of the
               estate;

               assisting the Committee in evaluating the Debtor’s cash management
               system, including unrestricted and restricted funds, deposit and loan
               programs, and pooled income or investment funds;

               assisting the Committee in the review of financial information that the
               Debtor may distribute to creditors and others, including, but not limited to,
               cash flow projections and budgets, cash receipt and disbursement
               analyses, analyses of various asset and liability accounts, and analyses of
               proposed transactions for which Court approval is sought;

               attendance at meetings and assistance in discussions with the Debtor, the
               Committee, the U.S. Trustee, and other parties in interest and
               professionals hired by the above-noted parties as requested;

               assisting in the review and/or preparation of information and analyses
               necessary for the confirmation of a plan, or for the objection to any plan
               filed in this Case which the Committee opposes;

               assisting the Committee in its evaluation of the Debtor’s solvency;


                                         3

Case 2-19-20905-PRW, Doc 1259, Filed 08/25/21, Entered 08/25/21 14:01:31,
                 Description: Main Document , Page 7 of 15
                       assisting the Committee with the evaluation and analysis of claims, and on
                       any litigation matters, including, but not limited to, avoidance actions for
                       fraudulent conveyances and preferential transfers, and declaratory relief
                       actions concerning the property of the Debtor’s estate;

                       analyzing the flow of funds in and out of accounts the Debtor contends
                       contain assets held in trust for others, to determine whether the funds were
                       commingled with non-trust funds and lost their character as trust funds,
                       under applicable legal and accounting principles

                       assisting the Committee with respect to any adversary proceedings that
                       may be filed in the Debtor’s Case and providing such other services to the
                       Committee as may be necessary in this Case.

               7.      On September 11, 2020, the Court entered the Order Authorizing and

Approving the Employment of Berkeley Research Group, LLC as Financial Advisor Effective as

of July 8, 2020 (the “Retention Order”). The Retention Order provides that all compensation and

reimbursement of costs and expenses incurred during BRG’s employment be paid only after

appropriate application and approval of this Court.

                                     Jurisdiction and Venue

               8.      This Court has jurisdiction to hear and determine this Fee Application

pursuant to 28 U.S.C. §§ 157 and 1334. Venue is proper in this district pursuant to 28 U.S.C. §§

1408 and 1409. Sections 328(a), 330, and 1103(a) of the Bankruptcy Code and Bankruptcy Rule

2014 are the statutory predicates for the relief sought by this Fee Application.

                                         Billing Practices

               9.      BRG is applying for compensation for professional services rendered in

accordance with its customary practices and in compliance with the applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, Local Rules, any order establishing procedures for

interim compensation and reimbursement of expenses of this Court, entered in these cases, and

any other applicable orders of this Court and guidelines established by the United States Trustee.



                                                 4

  Case 2-19-20905-PRW, Doc 1259, Filed 08/25/21, Entered 08/25/21 14:01:31,
                   Description: Main Document , Page 8 of 15
               10.     BRG charges for its services based on standard hourly rates established,

subject to periodic adjustments to reflect economic and other conditions. Billing rates are

discounted from BRG’s customary rates for services of this kind and are competitive with other

financial advisors.

               11.     In addition, BRG bills for its actual, out-of-pocket expenses reasonably

incurred in connection with this engagement including, but not limited to, travel expenses incurred

in connection with the client’s engagement that would not have been otherwise incurred, and

industry or company specific research as requested. BRG does not charge for telephone calls

(except the cost of specifically identified conference call charges), faxes, copies, and other

administrative expenses.

               12.     BRG maintains contemporaneous records of the time expended and actual,

necessary expenses incurred in support of its billings. Time entries are recorded in six-minute

increments. A full accounting of all services rendered on behalf of the Committee during the

Interim Compensation Period is contained in its time records, attached hereto as Exhibit A.

                                      No Prior Applications

               13.     This Fee Application is BRG’s first interim fee application and seeks

payment of interim compensation for services rendered to the Committee in amounts that have

been applied for covering the Interim Compensation Period of July 8, 2020 through May 31, 2021.

               14.     This Fee Application requests that the Court approve interim fees in the total

amount of $100,202.00 for services rendered in the Chapter 11 case during the Interim

Compensation Period and reasonable and necessary out-of-pocket expenses in the total amount of

$0.00 incurred by BRG for services rendered in the Chapter 11 case during the Interim

Compensation Period.



                                                 5

  Case 2-19-20905-PRW, Doc 1259, Filed 08/25/21, Entered 08/25/21 14:01:31,
                   Description: Main Document , Page 9 of 15
               15.     The fees requested are reasonable, and all amounts requested were for actual

and necessary services rendered on behalf of the Committee.

               16.     BRG has not entered into any agreement, express or implied, with any other

party for the purpose of fixing or sharing fees or other compensation to be paid for professional

services rendered in these cases. No compensation will be paid to BRG or any member thereof in

connection with these cases other than in accordance with the provisions of the Bankruptcy Code.

                         Summary of Professional Services Rendered

               17.     The following summaries are intended to highlight key services rendered

by BRG during the Interim Compensation Period in certain task categories in which BRG has

expended a considerable number of hours of behalf of the Committee and are not meant to be a

detailed description of all work performed.

           A. Document / Data Analysis

               18.     BRG analyzed and assisted the Committee in the preparation of its initial

document requests. Additionally, BRG assisted in monitoring the status of document requests, as

well as resolving or clarifying any issues resulting from document requests. BRG also examined

and evaluated documents produced by the Debtor in response to said requests. BRG participated

in various meetings / calls with Committee Counsel regarding document productions and requests.

           B. Debtor’s Operations / Monitoring (MORs / Periodic Reporting)

               19.     BRG reviewed, discussed and followed-up with the Debtor regarding the

evaluation of the Debtor’s monthly operating reports in order to review receipts and disbursements

activity, obtain an understanding of the Debtor’s statement of operations and balance sheet, as well

as to prepare comparative financial information.




                                                 6

  Case 2-19-20905-PRW, Doc 1259, Filed 08/25/21, Entered 08/25/21 14:01:31,
                   Description: Main Document , Page 10 of 15
            C. Asset Analysis

                20.     BRG analyzed financial statements and activity for the Debtor’s Pastoral

Center and Communis Fund for fiscal years 2010 – 2019. Additionally, BRG analyzed financial

statements or trial balances produced for 72 non-debtor parishes for the fiscal years 2010 – 2019

and prepared preliminary summaries of parish financial statements. BRG met with Committee

Counsel regarding preliminary evaluation of parish assets. BRG’s preliminary asset analysis will

assist in its overall identification and evaluation of assets (including cash, investments, real estate,

receivables, fraudulent transfers, and other potential recoveries) that are potential assets available

to the Debtor’s creditors.

            D. Claims Analysis

                21.     BRG analyzed available unsecured claims information of the Debtor.

            E. Employment Application

                22.     BRG coordinated issues related to the engagement, including the

preparation and review of the retention application, related declaration and underlying conflicts

check.

            F. Meeting Preparation & Attendance

                23.     BRG prepared for and participated in conference calls with Counsel,

Debtors’ counsel, Debtors’ accounting personnel, Committee Counsel, and other BRG personnel

regarding various case issues and assignments.

            G. Fee Application Preparation & Hearing

                24.     BRG began its preparation of the First Interim Fee Application for the

period covering July 8, 2020 through December 31, 2020.




                                                   7

  Case 2-19-20905-PRW, Doc 1259, Filed 08/25/21, Entered 08/25/21 14:01:31,
                   Description: Main Document , Page 11 of 15
                                   Allowance of Compensation

               25.     Section 330(a)(1)(A) of the Bankruptcy Code provides that the Court may

award to a professional person, “reasonable compensation for actual, necessary services rendered.”

11 U.S.C. § 330(a)(1)(A). Section 330(a)(3)(A), in turn, provides that in determining the amount

of reasonable compensation to be awarded, the Court shall consider the nature, the extent, and the

value of such services, taking into account all relevant factors, including:

                                       The time spent on such services;

                                       The rates charges for such services;

                                       Whether the services were necessary to the administration
                                       of, or beneficial at the time which the service was rendered
                                       toward the completion of, a case under this title;

                                       Whether the services were performed within a reasonable
                                       amount of time commensurate with the complexity,
                                       importance, and nature of the problem, issue, or task
                                       addressed; and

                                       Whether the compensation is reasonable based on the
                                       customary compensation charged by comparably skilled
                                       practitioners in cases other than cases under this title.

11 U.S.C. § 330(a)(3)(A).

               26.     The congressional policy expressed above provides for adequate

compensation in order to continue to attract qualified and competent professionals to bankruptcy

cases. BRG respectfully submits that the consideration of these factors should result in this Court’s

allowance of the full compensation sought.

                                    Time and Labor Required

               27.     During the Interim Compensation Period, the Committee relied heavily on

the experience and expertise of BRG when dealing with the matters described herein. As a result,

BRG devoted significant time and effort to perform properly and expeditiously the required


                                                  8

  Case 2-19-20905-PRW, Doc 1259, Filed 08/25/21, Entered 08/25/21 14:01:31,
                   Description: Main Document , Page 12 of 15
professional services. During the Interim Compensation Period, BRG expended 273.1 hours in

providing the requested professional services. BRG’s hourly billing rates are discounted from

BRG’s customary billing rates for services of this kind and are competitive with other financial

advisors.

                                    Necessity of BRG’s Services

                28.     This bankruptcy case addresses issues that raise complex questions and

requires a high level of skill and expertise to efficiently and accurately address. The professional

services described herein were performed by BRG to, among other things, analyze and evaluate

the Debtor’s financial position and guide the Committee through the Debtor’s Chapter 11 case.

                            Experience and Ability of the Professionals

                29.     BRG has extensive experience in the areas of reorganization, workouts,

insolvency, and accounting. The professionals engaged in these cases have also worked in several

Catholic diocese bankruptcy cases.

                                               Notice

                30.     Notice of this application is being given to (a) the Debtor, (b) the Debtor’s

counsel, (c) the U.S. Trustee, and (d) those parties who have appeared in this case or have requested

notice pursuant to Bankruptcy Rule 2002.

                                            Conclusion

                31.     BRG respectfully requests that the Court enter an order, in the form attached

hereto as Exhibit B, (a) granting the relief requested in this Fee Application; (b) approve interim

fees in the total amount of $100,202.00 for services rendered and actual and necessary expenses

incurred in the Chapter 11 case during the Interim Compensation Period; and (c) granting such

further relief as is just and proper.



                                                  9

  Case 2-19-20905-PRW, Doc 1259, Filed 08/25/21, Entered 08/25/21 14:01:31,
                   Description: Main Document , Page 13 of 15
                            Respectfully submitted,

                            PACHULSKI STANG ZIEHL & JONES LLP.

Dated: August 25, 2021        /s/ Ilan D. Scharf
                            James I. Stang, Esq. (admitted pro hac vice)
                            Ilan D. Scharf, Esq.
                            Brittany M. Michael, Esq.
                            780 Third Ave., 34th Floor
                            New York, NY 10017
                            Telephone: (212) 561-7700
                            Facsimile: (212) 561-7777

                            E-mail: jstang@pszjlaw.com
                                    isharf@pszjlaw.com
                                    bmichael@pszjlaw.com

                            Counsel for the Official Committee of Unsecured Creditors




                                     10

 Case 2-19-20905-PRW, Doc 1259, Filed 08/25/21, Entered 08/25/21 14:01:31,
                  Description: Main Document , Page 14 of 15
                                          Certification

               The undersigned, a Principal of BRG, certifies that except as otherwise noted

elsewhere:

               1.     He has read this Fee Application.

               2.     This Fee Application complies with the mandatory provisions of the

Guidelines;

               3.     The fees are billed in accordance with the billing practices described herein,

and except as otherwise indicated fall within the Guidelines; and

               4.     Except to the extent prohibited by the Guidelines, the fees sought herein

have been billed at discounted rates and in accordance with practices customarily employed by

BRG and accepted by BRG’s clients.

               5.     BRG submits that this Fee Application is in compliance with Bankruptcy

Code sections 330 and 331, the Bankruptcy Rules, the Interim Compensation Order, and the

Guidelines.

Dated: August 25, 2021
       Salt Lake City, UT                                     /s/ Matthew K. Babcock
                                                               Matthew K. Babcock




  Case 2-19-20905-PRW, Doc 1259, Filed 08/25/21, Entered 08/25/21 14:01:31,
                   Description: Main Document , Page 15 of 15
